DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments to the claims, filed 14 May 2021, are accepted and appreciated by the examiner.  Applicant has amended claims 1, 2, 10-16, 18, and 19; and has canceled claim 17.  Applicant has amended the claims such as to sufficiently change the scope of the claimed invention.  In response, all previous rejections to the claims are hereby withdrawn and claims 1-16 and 18-20 are allowed.

Response to Arguments
Applicant’s arguments, see page 13 of the Applicant’s Remarks, filed 14 May 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments, see pages 13-14 of the Applicant’s Remarks, filed 14 May 2021, with respect to the rejection of claims 1-16 and 18-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claims 1-16 and 18-20 has been withdrawn. 
Applicant’s arguments, see pages 14-16 of the Applicant’s Remarks, filed 14 May 2021, with respect to the rejection of claims 1-16 and 18 under 35 U.S.C. 101 have rejection of claims 1-16 and 18 has been withdrawn. 

Drawings
The drawings were received on 14 May 2021.  These drawings are accepted.

Claim Interpretation
As indicated in the previous 101 rejections of claim 16, the claimed component of “a measurer” is interpreted consistent with any known measurement device capable of taking measurements on characteristic of a semiconductor device.  More particularly, the measurer may be a measuring device that can obtain transistor characteristics (Specification, [0032]), such as a threshold voltage of P-type or N-type transistor (Specification, [0049]), but is not necessarily limited to such tools.
In light of the Specification the claimed “calculator” and “random number generator” of claim 16 are interpreted as components implemented in hardware and/or software (Specification, [0117] and [0118]) and, thus, are necessarily tangibly embodied in some computer component (e.g. computer, processor, microprocessor, etc.) as set forth in the written description.

Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
Claim 1 is allowed over the prior art primarily based on the limitations “obtaining a covariance matrix … wherein the covariance matrix includes: a plurality of first elements, which represent covariances between the plurality of first characteristics, a plurality of the second elements, which represent covariances between the plurality of first characteristics and the plurality of second characteristics, and covariances between the plurality of second characteristics, a plurality of the third elements, which represent covariances between a plurality of residues for the plurality of second characteristics, a plurality of fourth elements, which represent a first zero matrix, and a plurality of fifth elements, which represent a second zero matrix” in combination with the remaining limitations of the claim.
Good et al. (US PGPub 20090276077) discloses a matrix with several individual covariance matrix blocks used to divide a complex set of parameters used in forming semiconductor devices.  Good also discloses residual components of a data matrix in a PCA model.  However, this “residual” refers to “less relevant components” in PCA, as opposed to a gap between an observed value and a predicted value, so it differs from the claimed residues.  Regardless, there is no teaching or suggestion that any of the matrix elements in Good represents covariances between a plurality of residues.
Lee et al. (US Pat 8805567) discloses a covariance matrix and a residual matrix used in controlling process distribution of a semiconductor process.  However, there is no disclosure or suggestion of a matrix including all of the first, second, third, fourth, and fifth matrix elements as set forth in the claim.
Sheu (US Pat 6507800) discloses testing a number of wafers to obtain a first set of test data and testing a subsequently manufactured wafer to obtain a second set of test data.  A covariance matrix is calculated using a vector of test values.  However, 
Ide et al. (US Pat 9589082 – cited in the IDS) discloses a matrix with multiple blocks.  However, the blocks do not meet the requirements of the claimed plurality of first, second, third, fourth, and fifth elements; and the matrix is not even directed to data collected from a plurality of semiconductor devices.
Kibarian (“Using Spatial Information to Analyze Correlations Between Test Structure Data”) teaches that monitoring distributions of performance values for a wafer of chips usually involves estimating covariance and correlation matrices of the data.  However, Kibarian does not disclose the structure of a covariance matrix consistent with plurality of first, second, third, fourth, and fifth elements of the claimed invention.
Claims 16 and 19 both include essentially the same limitation recited above with respect to claim 1 and are allowable for the same reasons.
Claims 2-15, 18, and 20 each depend on one of claims 1, 16, and 19.  Therefore, they are allowable over the prior art for at least the same reasons as the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977.  The examiner can normally be reached on 9:30 am - 7 pm, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/Catherine T. Rastovski/Primary Examiner, Art Unit 2862